Citation Nr: 0515241	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  05-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
March 1946 and from October 1950 to April 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In a 
decision issued in January 2001, the RO determined that new 
and material evidence had not been received to reopen a claim 
of service connection for bilateral hearing loss.  And in a 
September 2004 decision, the RO denied service connection for 
bilateral hearing loss and tinnitus.

The RO, in its September 2004 decision, effectively 
adjudicated the claim for service connection for bilateral 
hearing loss on a de novo basis.  However, the RO had earlier 
severed service connection for hearing loss in a November 
1951 decision that the veteran did not appeal.  So the claim 
can only be reopened upon submission of new and material 
evidence.  38 C.F.R. § 3.156.  He was not prejudiced by the 
RO's action in that a de novo review is a lower threshold in 
establishing a claim of service connection.  But, regardless, 
the Board must initially determine whether he has presented 
new and material evidence sufficient to reopen this claim 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of this claim, as indicated on the 
title page of this decision.

In his February 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing in Washington, D.C., before a 
Veterans Law Judge (VLJ) of the Board.  He was scheduled to 
appear at a personal hearing at the Board on May 16, 2005.  
But in correspondence received on May 13, 2005, he indicated 
he would not be attending the scheduled hearing.  Therefore, 
the Board deems his request for a central office hearing 
withdrawn.  See 38 C.F.R. § 20.702(e) (2004).

The Board advanced this case on the docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).

FINDINGS OF FACT

1.  In an unappealed decision dated in November 1951, the RO 
severed service connection for bilateral hearing loss.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.

3.  It is just as likely as not the veteran's bilateral 
hearing loss either originated in service or, if preexisting 
service, increased in severity during service beyond its 
natural progression.

4.  It also is just as likely as not the veteran's tinnitus 
is attributable to his military service.


CONCLUSIONS OF LAW

1.  The November 1951 decision of the RO severing service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral hearing loss was either incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

4.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information now of record to be sufficient to reopen the 
veteran's claim of service connection for hearing loss, as 
well as sufficient to grant service connection for hearing 
loss and for tinnitus.  As such, the Board is satisfied that 
VA has complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the duty 
to assist requirements of the VCAA and the implementing 
regulations relevant to his appeal.  Even if, per chance, 
there has not been compliance with the VCAA, it is 
inconsequential since the Board is granting both claims and, 
thus, the noncompliance would amount to no more than harmless 
error.  See, e.g., Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a history of preservice existence of 
conditions recorded at the time of an enlistment examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b) (2004).  
See also Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  


Analysis

New and Material Evidence to Reopen the Claim of Service 
Connection for Bilateral Hearing Loss

The RO granted service connection for hearing loss in a May 
1947 decision.  A few years later, in August 1951, the RO 
proposed to sever service connection for hearing loss.  A 
letter issued that same month advised the veteran of the 
proposed severance.  The severance was completed by an RO 
decision in November 1951.  He did not timely appeal the 
severance action.  The severance decision is effectively the 
last final denial of the claim on any basis.  So the Board's 
analysis of the evidence starts from that point.

Evidence added to the record since the November 1951 
severance decision includes a statement, received in July 
2004, from Ann L. Widener, Ph.D., a private audiologist.  She 
indicated it is as likely as not the veteran's hearing loss 
is attributable to intense noise to which he was exposed 
during his military service.

This opinion - from an audiologist, no less, provides a 
"more complete picture of the circumstances surrounding the 
origin of the veteran's disability" and, as such, 
is sufficient to reopen his previously denied claim as this 
evidence is both new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Merits Adjudication of the Claim of Service Connection for 
Bilateral Hearing Loss

When the veteran was examined in August 1944 for entrance 
into his first period of active service, he remarked that he 
had occasionally been hard of hearing in his left ear.  Voice 
testing showed that hearing acuity was 15/15 in his right ear 
and 10/15 in his left ear.  A clinician's notation at service 
entrance was that the veteran had a nondisqualifing hearing 
defect.



At the August 1946 separation physical examination, the 
veteran reported decreased hearing in his left ear.  
Whispered voice testing showed that hearing acuity was 10/15 
in his right ear and 10/15 in his left ear.  Pure tone 
threshold testing was performed at several frequencies in the 
range from 128 cycles per second (cps/Hertz) to 11584 cps.  
Hearing acuity varied from 30 decibels (dB) to 70 dB in the 
right ear and from 50 dB to 100 dB in the left ear.  It was 
noted on the report of the separation physical examination 
that diminished hearing acuity had existed prior to military 
service and had been aggravated by military service.  The 
report of separation from service shows the veteran's 
military occupation specialty (MOS) was welder.

The veteran was examined for VA at a service department 
medical facility in October 1947.  He related that, while in 
the Pacific area during 1944, he had begun experiencing 
severe head colds, and thereafter started to gradually lose 
his hearing.  His hearing had reportedly continued to get 
worse until 1946, when he returned to the United States.  
Audiologic testing was performed and showed an 89.1 percent 
bilateral hearing loss, by air conduction, and a 27.9 percent 
bilateral hearing loss, by bone conduction.  On VA audiologic 
testing in January 1948, the assessment was bilateral 
conductive deafness.

The veteran was afforded a physical examination in October 
1950 for reentrance on active duty.  He indicated that he had 
experienced progressive, bilateral impaired hearing since 
1943.  He gave a history of having experienced frequent 
earaches as a child.  In 1942, there had reportedly been a 
bilateral abscess requiring lancing by a doctor, after which 
the condition cleared in three weeks.  He denied discharge in 
the ears since that time.

At the reentrance physical examination, the eardrums were 
somewhat retracted, but intact and free from scarring.  
Whispered voice testing showed that hearing acuity was 2/15 
in the right ear and 0/15 in the left ear.  Spoken voice 
testing showed that hearing acuity was 6/15 in the right ear 
and 2/15 in the left ear.  Pure tone testing, in the 
frequency range from 256 cps to 8192 cps, showed that hearing 
acuity in the 


right ear varied from 60 dB to 85 dB and in the left ear 
varied from 75 dB to 100 dB.  The assessment was that the 
veteran had conduction-type deafness, due to previous attacks 
of otitis media.

On examination in service in November 1950, it was found that 
the veteran had scarring and distortion of the eardrums 
bilaterally.  He had severe hearing loss bilaterally, with 
voice testing showing hearing acuity of 0/20 unaided, and 
5/20 with hearing aids.  Repeat audiograms showed a decibel 
loss in the range from 65 dB to 80 dB in each ear.  In 
January 1951, the assessment was that his bilateral 
hearing loss had preexisted service and had been aggravated 
during service.  He was referred to a physical evaluation 
board (PEB) and thereafter discharged from service in April 
1951 because of his severe bilateral hearing loss.

As mentioned, although initially granted in 1947 (after the 
first period of service), the RO later severed service 
connection in 1951 (after the second).

The veteran more recently was afforded a VA audiologic 
examination in December 2000.  He related that he had been 
exposed to construction noise during service when he was 
around jackhammers and bulldozers while in aviation 
engineering.  He also referred to noise exposure from rifles 
and shotguns, over a sixty-year period, as a game warder for 
a hunting club.  He reported that he had experienced tinnitus 
for over 20 years, but did not recall the circumstances of 
its onset.  The diagnosis was severe mixed hearing loss in 
the right ear at 500 Hertz (Hz), severe sensorineural hearing 
loss at 2000 Hz, and profound mixed hearing loss at 1000, 
3000, and 4000 Hz.  An additional diagnosis was profound 
mixed type hearing loss in the left ear at 500 to 4000 Hz.  

A VA ear examination was performed in January 2001.  The 
veteran related that he had experienced hearing loss since 
1946.  He remarked that he also had tinnitus.  The diagnosis 
was aggressive neurosensory hearing loss, with some speech 
and communication impairment.  Also noted was profound 
hearing loss in the left ear.  



Received in July 2004 was the statement from the private 
audiologist, Ann L. Widener, Ph.D., accompanied by a report 
of her audiologic testing.  She pointed out that she 
considered extensive military records the veteran had brought 
to the appointment.  He gave a history of ear infection and a 
family history of hearing loss.  While in the military, he 
had reportedly served in an engineering unit and used jack 
hammers and bulldozer equipment.  Results of pure tone 
testing showed severe, bilateral, mixed hearing loss.  And as 
previously mentioned, Dr. Widener concluded the veteran's 
hearing loss was at least as likely as not due to the intense 
noise to which he was exposed during his military service.

A VA audiologic examination was performed in August 2004.  
The veteran again mentioned his exposure to loud noise during 
service when he was around heavy equipment.  Pure tone 
testing and speech discrimination testing were performed.  
The diagnosis for the right ear was profound mixed hearing 
loss at 500 Hz, 1000 Hz and 4000 Hz, with severe 
sensorineural hearing loss at 2000 Hz and 3000 Hz.  
The diagnosis for the left ear was profound mixed hearing 
loss from 500 Hz through 4000 Hz.  

The VA audiologist suspected that the veteran had 
otosclerosis, in view of the significant conductive component 
of his hearing loss and the absence of tympanometric 
abnormalities.  It was her opinion that it was at least as 
likely as not that the current hearing loss was not the 
result of noise exposure in the military.  She pointed out 
that the veteran demonstrated a mixed hearing loss rather 
than purely sensorineural loss characteristic of a noise-
induced loss.  She indicated that family history and current 
examination findings suggested a tentative diagnosis of 
otosclerosis, usually a hereditary disease that is autosomal 
dominant.  Also, she observed that the aging process and a 
60-year history of occupational noise exposure at a hunting 
club had probably contributed to the current hearing loss.



The Board has reviewed the evidence in its entirety and 
notices there is some question about the nature and etiology 
of the veteran's hearing loss, including insofar as whether 
he might have experienced hearing loss before service in only 
one ear (his left ear), or perhaps even in both ears.  In 
this regard, the physical examination for entering his first 
period of active service indicated that a hearing loss 
involving only the left ear preexisted service.  Audiologic 
testing at separation from his first tour of active duty 
indicated the presence of a significant hearing loss in both 
ears, and the assessment was that a preservice hearing loss 
had increased in severity while he was on active duty.  But 
it is unclear from the report of the separation examination 
whether the preservice hearing loss had affected one or both 
ears.  In any event, when the veteran entered the military in 
1944, any defect he may have had in his hearing (whether in 
one or both ears) was not considered to be disqualifying.

VA's General Counsel indicated in a precedent opinion, 
VAOGCPREC 3-2003 (July 16, 2003), that, to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

Examinations for VA during the years between the veteran's 
first and second periods of military service, as well as 
medical records from his second period of military service, 
confirm a bilateral conductive-type hearing loss.  Some 
medical opinion attributed the conductive hearing loss to a 
preserivce problem with otitis media.  This, however, 
notwithstanding, during his second period of military 
service, his conductive hearing loss had become so severe 
that he was referred for discharge because of this condition.  
Moreover, as during his first period of military duty, 
service department examiners determined that a hearing loss 
preexisted service entrance and had increased in severity 
during active duty.  So even assuming, for the sake of 
argument, he had a hearing loss prior to service, it still 
was aggravated during service beyond its natural progression 
- which, according to VAOGCPREC 3-2003, is insufficient to 
rebut the presumption of sound condition under 
38 U.S.C. § 1111.

In recent years, both private and VA audiologists determined 
the veteran has a severe to profound bilateral mixed hearing 
loss.  A mixed hearing loss includes not only a conductive 
component, but a sensorineural component as well.  By 
contrast, during the 1940's and 1950's, clinicians determined 
that he only had a conductive component to his hearing loss.  
In any event, a sensorineural hearing loss is often induced 
by exposure to noise, as acknowledged by even the VA 
audiologist whose opinion was unfavorable to the veteran's 
claim.

The veteran throughout the years has readily acknowledged a 
preservice left ear hearing loss, but always emphasized that 
hearing acuity in both his ears became worse because of noise 
exposure during his first period of service in World War II.  
The Board finds his statements credible about diminished 
hearing acuity during that period of service, especially in 
light of his MOS as a welder, his account of having worked 
with heavy equipment including in that capacity, and the 
consistency of his allegations even as far back as when he 
was still on active duty in the military, so at a time when 
there was no incentive - financial or otherwise - for him 
to fabricate information for personal gain.

The Board is well aware that a VA audiologist and a private 
audiologist differ about the etiology of the veteran's 
current hearing loss.  The private audiologist attributes the 
veteran's hearing loss to noise exposure during his service 
in World War II, while the VA audiologist attributes the 
hearing loss to influences unrelated to his military service.  
Both opinions are well-reasoned and based on a review of the 
veteran's relevant medical records.  So the Board believes 
that both opinions are entitled to equal probative weight in 
determining whether the current hearing loss is attributable 
to service.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Ambiguities in the medical evidence leave doubt about whether 
a hearing loss involving one or both ears had its onset 
during the veteran's first period of military service, or 
whether a hearing loss involving one or both ears, if 
preexisting that first period of military service, increased 
in severity while he was on active duty beyond its natural 
progression.  All things considered, though, and resolving 
all reasonable doubt in his favor, the Board concludes that 
his bilateral hearing loss either had its onset in service 
or, if preexising service, underwent an increase in severity 
while he was on active duty beyond its natural progression.  
Accordingly, service connection for bilateral hearing loss is 
granted.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Merits Adjudication of the Claim of Service Connection for 
Tinnitus

As previously discussed, the veteran's hearing loss, now 
service-connected through this decision of the Board, 
includes a sensorineural component.  The medical evidence 
suggests the sensorineural component of his hearing loss is 
at least partially attributable to the noise of heavy 
equipment to which he was exposed during military service.



Although tinnitus was first reported many decades after the 
veteran completed military service, it cannot reasonably be 
dissociated from the sensorineural component of his hearing 
loss.  So again resolving all reasonable doubt in his favor, 
the record supports a grant of direct service connection for 
tinnitus on the basis that the condition is attributable to 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


ORDER

New ands material evidence has been received, and the claim 
of service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


